Exhibit 10.1

AMENDMENT AND EXCHANGE AGREEMENT

This Amendment and Exchange Agreement (the “Agreement”), dated as of
December 20, 2012, is by and between American Superconductor Corporation, a
Delaware corporation with offices located at 64 Jackson Road, Devens, MA 01434
(the “Company”), and the holder identified on the signature page hereto
(“Holder”).

R E C I T A L S

A. On April 4, 2012, the Company issued a Senior Convertible Note with an
original principal amount of $25,000,000 (the “Existing Note”) pursuant to a
Securities Purchase Agreement dated as of April 4, 2012 (the “Securities
Purchase Agreement”) to the Holder. Capitalized terms not defined herein shall
have the meaning as set forth in the Securities Purchase Agreement as amended
hereby.

B. The Company and the Holder desire to enter into this Agreement, pursuant to
which, the Company and the Holder shall exchange the Existing Note for a Senior
Convertible Note in the form attached hereto as Exhibit A (the “Exchanged
Note”), with the same current principal amount and accrued interest as the
Existing Note and convertible into Common Stock in accordance therewith (the
Exchanged Note as converted, the “Exchanged Conversion Shares”).

C. The exchange of the Existing Note for the Exchanged Note is being made in
reliance upon the exemption from registration provided by Section 3(a)(9) of the
Securities Act of 1933, as amended (the “Securities Act”).

A G R E E M E N T

1. Exchange. Subject to the satisfaction (or waiver) of the conditions set forth
in Sections 7 and 8 below, on the date hereof the Holder shall, and the Company
shall, pursuant to Section 3(a)(9) of the Securities Act, exchange the Existing
Note for the Exchanged Note. The outstanding Principal and accrued but unpaid
Interest of the Existing Note shall be the Principal and accrued but unpaid
Interest under the Exchanged Note, it being the parties understanding and
agreement that all such obligations, accruals and deferrals under the Existing
Note shall be automatically incorporated into the Exchanged Note as if the
Exchanged Note was merely an amendment of the Existing Note. At the Closing (as
defined below), the following transactions shall occur (such transactions in
this Section 1, the “Exchange”):

1.1 Delivery. In exchange for the Existing Note, the Company shall deliver or
cause to be delivered to the Holder the Exchanged Note. The Holder shall deliver
or cause to be delivered to the Company (or its designee) the Existing Note as
soon as commercially practicable following the Closing. As of the Exchange Date,
all of the Holder’s rights under the Existing Note shall be extinguished.

1.2 Purchase Price. The Exchanged Note shall be issued to the Holder in exchange
for the Existing Note without the payment of any additional consideration.

 

1



--------------------------------------------------------------------------------

1.3 Closing. Upon confirmation that the conditions to closing specified in this
Agreement have been satisfied or duly waived by the Holder or the Company, as
applicable, the closing of the Exchange (the “Closing”) shall occur on the date
hereof (the “Exchange Date”).

2. Amendments to Transaction Documents.

2.1 Ratifications. Except as otherwise expressly provided herein, the Securities
Purchase Agreement and each other Transaction Document, is, and shall continue
to be, in full force and effect and is hereby ratified and confirmed in all
respects, except that on and after the Exchange Date: (i) all references in the
Securities Purchase Agreement to “this Agreement”, “hereto”, “hereof”,
“hereunder” or words of like import referring to the Securities Purchase
Agreement shall mean the Securities Purchase Agreement as amended by this
Agreement, (ii) all references in the other Transaction Documents, to the
“Securities Purchase Agreement”, “thereto”, “thereof”, “thereunder” or words of
like import referring to the Securities Purchase Agreement shall mean the
Securities Purchase Agreement as amended by this Agreement, (iii) all references
in the Registration Rights Agreement to “this Agreement”, “hereto”, “hereof”,
“hereunder” or words of like import referring to the Registration Rights
Agreement shall mean the Registration Rights Agreement as amended by this
Agreement, and (iv) all references in the other Transaction Documents to the
“Registration Rights Agreement”, “thereto”, “thereof”, “thereunder” or words of
like import referring to the Registration Rights Agreement shall mean the
Registration Rights Agreement as amended by this Agreement.

2.2 Amendments to Transaction Documents. On and after the Exchange Date, each of
the Transaction Documents are hereby amended as follows:

(a) The defined term “Initial Notes” is hereby amended and restated as
“Exchanged Notes (as defined in the Amendment and Exchange Agreement)”.

(b) The defined term “Conversion Shares” is hereby amended and restated as
“Exchanged Conversion Shares (as defined in the Amendment and Exchange
Agreement)”.

(c) The defined term “Transaction Documents” is hereby amended to include the
Amendment and Exchange Agreement.

3. Company Representations and Warranties.

3.1 Organization. Each of the Company and its Subsidiaries (as defined in the
Exchanged Note) are entities duly organized and validly existing and in good
standing under the laws of the jurisdiction in which they are formed, and have
the requisite power and authorization to own their properties and to carry on
their business as now being conducted and as presently proposed to be conducted.

3.2 Authorization and Binding Obligation. The Company has the requisite power
and authority to enter into and perform its obligations under this Agreement and
each of the other agreements entered into by the parties hereto in connection
with the transactions contemplated by this Agreement (collectively, and
including the Exchanged Note for the avoidance of doubt, the “Exchange
Documents”) and to issue the Exchanged Note in

 

2



--------------------------------------------------------------------------------

accordance with the terms hereof and thereof. The execution and delivery of the
Exchange Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby, including, without limitation, the
issuance of the Exchanged Notes and the reservation for issuance and issuance of
Exchanged Conversion Shares issuable upon conversion of the Exchanged Conversion
Shares has been duly authorized by the Company’s Board of Directors and no
further filing, consent, or authorization is required by the Company, its Board
of Directors or its stockholders. This Agreement and the other Exchange
Documents have been duly executed and delivered by the Company, and constitute
the legal, valid and binding obligations of the Company, enforceable against the
Company in accordance with their respective terms, except as such enforceability
may be limited by general principles of equity or applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally, the enforcement of applicable creditors’ rights and
remedies.

3.3 No Conflict. The execution, delivery and performance of the Exchange
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Exchanged Notes and reservation for issuance and issuance of the Exchanged
Conversion Shares) will not (i) result in a violation of the Certificate of
Incorporation (as defined below) or other organizational documents of the
Company or any of its Subsidiaries, any capital stock of the Company or any of
its Subsidiaries or Bylaws (as defined below) of the Company or any of its
Subsidiaries, (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which the Company or any of its
Subsidiaries is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including foreign, federal and state
securities laws and regulations and the rules and regulations of the Nasdaq
Global Select Market (the “Principal Market”) applicable to the Company or any
of its Subsidiaries or by which any property or asset of the Company or any of
its Subsidiaries is bound or affected except, in the case of clause (ii) or
(iii) above, to the extent such violations that could not reasonably be expected
to have a Material Adverse Effect.

3.4 No Consents. Neither the Company nor any Subsidiary is required to obtain
any consent from, authorization or order of, or make any filing or registration
with (other than the filing with the SEC of a Form D with the SEC and any other
filings as may be required by any state securities agencies), any court,
governmental agency or any regulatory or self-regulatory agency or any other
Person in order for it to execute, deliver or perform any of its respective
obligations under or contemplated by the Exchange Documents, in each case, in
accordance with the terms hereof or thereof. All consents, authorizations,
orders, filings and registrations which the Company or any Subsidiary is
required to obtain pursuant to the preceding sentence have been obtained or
effected on or prior to the Exchange Date, and neither the Company nor any of
its Subsidiaries are aware of any facts or circumstances which might prevent the
Company or any of its Subsidiaries from obtaining or effecting any of the
registration, application or filings contemplated by the Exchange Documents. The
Company is not in violation of the requirements of the Principal Market and has
no knowledge of any facts or circumstances which could reasonably lead to
delisting or suspension of the Common Stock in the foreseeable future.

 

3



--------------------------------------------------------------------------------

3.5 Securities Law Exemptions. Assuming the accuracy of the representations and
warranties of the Holder contained herein, the offer and issuance by the Company
of the Exchanged Note is exempt from registration under the Securities Act
pursuant to the exemption provided by Section 3(a)(9) thereof.

3.6 Issuance of Exchanged Conversion Shares. Upon issuance or conversion in
accordance with the Exchanged Notes, the Exchanged Conversion Shares and the
Interest Shares, respectively, when issued, will be validly issued, fully paid
and nonassessable and free from all preemptive or similar rights, taxes, liens,
charges and other encumbrances with respect to the issue thereof, with the
holders being entitled to all rights accorded to a holder of Common Stock.

3.7 SEC Documents; Financial Statements. Except as set forth on Schedule 3.7,
since the date of its most recent Annual Report on Form 10-K, the Company has
timely filed all reports, schedules, forms, statements and other documents
required to be filed by it with the SEC pursuant to the reporting requirements
of the 1934 Act (all of the foregoing filed prior to the date hereof, as each
may have been amended, and all exhibits included therein and financial
statements, notes and schedules thereto and documents incorporated by reference
therein being hereinafter referred to as the “SEC Documents”). As of their
respective dates, the SEC Documents complied in all material respects with the
requirements of the 1934 Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. Except as
set forth on Schedule 3.7, as of their respective dates, the financial
statements of the Company included in the SEC Documents complied as to form in
all material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto as in effect as of the
time of filing. Such financial statements have been prepared in accordance with
generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments which will not be
material, either individually or in the aggregate).

3.8 Equity Capitalization. (i) None of the Company’s or any Subsidiary’s capital
stock is subject to preemptive rights or any other similar rights or any liens
or encumbrances suffered or permitted by the Company or any Subsidiary;
(ii) except as disclosed in the SEC Documents, there are no outstanding options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, or exercisable
or exchangeable for, any capital stock of the Company or any of its
Subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its Subsidiaries is or may become bound to issue
additional capital stock of the Company or any of its Subsidiaries or options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, or

 

4



--------------------------------------------------------------------------------

exercisable or exchangeable for, any capital stock of the Company or any of its
Subsidiaries; (iii) except as disclosed in the SEC Documents, there are no
agreements or arrangements under which the Company or any of its Subsidiaries is
obligated to register the sale of any of their securities under the Securities
Act (except pursuant to the Registration Rights Agreement); (iv) except as
disclosed in the SEC Documents, there are no outstanding securities or
instruments of the Company or any of its Subsidiaries which contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to redeem a security of the Company or any of its
Subsidiaries; (v) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Exchanged Note or the Exchanged Conversion Shares; and (vi) neither the
Company nor any of its Subsidiaries have any liabilities or obligations required
to be disclosed in the SEC Documents which are not so disclosed in the SEC
Documents, other than those incurred in the ordinary course of the Company’s or
its Subsidiaries’ respective businesses and which, individually or in the
aggregate, do not or could not have a Material Adverse Effect.

3.9 FCPA. Neither the Company, the Company’s subsidiary or any director,
officer, agent, employee, nor any other person acting for or on behalf of the
foregoing (individually and collectively, a “Company Affiliate”) have violated
the U.S. Foreign Corrupt Practices Act or any other applicable anti-bribery or
anti-corruption laws, nor has any Company Affiliate offered, paid, promised to
pay, or authorized the payment of any money, or offered, given, promised to
give, or authorized the giving of anything of value, to any officer, employee or
any other person acting in an official capacity for any Government Entity, as
defined below, to any political party or official thereof or to any candidate
for political office (individually and collectively, a “Government Official”) or
to any person under circumstances where such Company Affiliate knew or was aware
of a high probability that all or a portion of such money or thing of value
would be offered, given or promised, directly or indirectly, to any Governmental
Official, for the purpose of: (a)(1) influencing any act or decision of such
Government Official in his/her official capacity, (2) inducing such Government
Official to do or omit to do any act in violation of his/her lawful duty,
(3) securing any improper advantage, or (4) inducing such Government Official to
influence or affect any act or decision of any Government Entity, or
(b) assisting the Company or its subsidiary in obtaining or retaining business
for or with, or directing business to, the Company or its subsidiary.
“Government Entity” as used herein means any government or any department,
agency or instrumentality thereof, including any entity or enterprise owned or
controlled by a government, or a public international organization.

3.10 Disclosure. The Company confirms that neither it nor any other Person
acting on its behalf has provided any of the Holders or their agents or counsel
with any information that constitutes or could reasonably be expected to
constitute material, non-public information concerning the Company or any of its
Subsidiaries, other than the existence of the transactions contemplated by this
Agreement and the other Agreements. The Company understands and confirms that
the Holder will rely on the foregoing representations in effecting transactions
in securities of the Company. No event or circumstance has occurred or
information exists with respect to the Company or any of its Subsidiaries or its
or their business, properties, liabilities, prospects, operations (including
results thereof) or conditions (financial or otherwise), which, under applicable
law, rule or regulation, requires public disclosure at or before the date hereof
or announcement by the Company but which has not been so publicly announced or
disclosed.

 

5



--------------------------------------------------------------------------------

4. Holder’s Representations and Warranties. As a material inducement to the
Company to enter into this Agreement and consummate the Exchange, Holder
represents, warrants and covenants with and to the Company as follows:

4.1 Ownership of Existing Note. The Holder owns the Existing Note free and clear
of any liens (other than the obligations pursuant to this Agreement and
applicable securities laws).

4.2 Reliance on Exemptions. The Holder understands that the Exchanged Note is
being offered and exchanged in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and the
Holder’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Holder set forth herein and in the
Exchange Documents in order to determine the availability of such exemptions and
the eligibility of the Holder to acquire the Exchanged Note.

4.3 No Governmental Review. The Holder understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in the Exchanged Note nor have such authorities
passed upon or endorsed the merits of the offering of the Exchanged Note.

4.4 Authorization and Binding Obligation. The Holder has the requisite power and
authority to enter into and perform its obligations under this Agreement and
each of the other Exchange Documents. The execution and delivery of the Exchange
Documents by the Holder and the consummation by the Holder of the transactions
contemplated hereby and thereby has been duly authorized by the Holder’s Board
of Directors and no further filing, consent, or authorization is required by the
Holder, its Board of Directors or its stockholders. This Agreement and the other
Exchange Documents have been duly executed and delivered by the Holder and
constitute the legal, valid and binding obligations of the Holder enforceable
against the Holder in accordance with their respective terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies.

4.5 No Conflicts. The execution, delivery and performance by the Holder of this
Agreement and the Exchange Documents to which the Holder is a party, and the
consummation by the Holder of the transactions contemplated hereby and thereby
will not (i) result in a violation of the organizational documents of the Holder
or (ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Holder is a party, or
(iii) result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws) applicable to the Holder,
except in the case of clauses (ii) and (iii) above,

 

6



--------------------------------------------------------------------------------

for such conflicts, defaults, rights or violations which would not, individually
or in the aggregate, reasonably be expected to have a material adverse effect on
the ability of the Holder to perform its obligations hereunder.

5. Covenants.

5.1 Reasonable Best Efforts. The Company shall use its reasonable best efforts
to timely satisfy each of the conditions to be satisfied by it as provided in
Section 7 of this Agreement. The Holder shall use its reasonable best efforts to
timely satisfy each of the conditions to be satisfied by it as provided in
Section 6 of this Agreement.

5.2 Disclosure of Transactions and Other Material Information. On or before
9:30 a.m., New York time, on the first (1st) Business Day following the date of
this Agreement, the Company shall file a Current Report on Form 8-K describing
all the material terms of the transactions contemplated by the Agreements in the
form required by the 1934 Act and attaching all the material Agreements
(including, without limitation, this Agreement (and all schedules to this
Agreement), the form of the Exchanged Notes) (including all attachments, the
“8-K Filing”). From and after the issuance of the 8-K Filing, the Company shall
have disclosed all material, non-public information (if any) delivered to the
Holder by the Company or any of its Subsidiaries, or any of their respective
officers, directors, employees or agents in connection with the transactions
contemplated by the Agreements.

5.3 Holding Period. For the purposes of Rule 144 (as it exists on the date
hereof), the Company acknowledges that the holding period of the Exchanged Note
(and upon conversion of the Exchanged Note, the Exchanged Conversion Shares) may
be tacked onto the holding period of the Existing Note and the Company agrees
not to take a position contrary to this Section 5.3 unless such rule is amended
or the SEC issues contrary guidance relating to such position after the date
hereof. The Company agrees to take all actions, including, without limitation,
the issuance by its legal counsel of any necessary legal opinions, necessary to
issue the Exchanged Conversion Shares that are freely tradable on the Principal
Market without restriction and not containing any restrictive legend without the
need for any action by the Holder and in connection therewith, on the Exchange
Date, the Company shall cause its counsel to deliver an opinion letter to the
Company’s Transfer Agent that the Exchanged Conversion Shares and Interest
Shares are eligible for resale by the Holder under Rule 144 (as it exists on the
date hereof and assuming (i) the Company has filed all required reports under
section 13 and 15(d) of the 1934 Act, as applicable, during the 12 months
preceding such sale, other than Form 8-K reports and (ii) the Holder is not an
affiliate (as defined in Rule 144) of the Company). It is further agreed that
such shares shall be issuable to the Holder through DTC without restricted
legend in accordance with Section 5 of the Securities Purchase Agreement.

 

7



--------------------------------------------------------------------------------

6. Conditions to Company’s Obligations Hereunder. The obligations of the Company
to the Holder hereunder are subject to the satisfaction of each of the following
conditions, provided that these conditions are for the Company’s sole benefit
and may be waived by the Company at any time in its sole discretion by providing
the Holder with prior written notice thereof:

6.1 The Holder shall have duly executed this Agreement and delivered the same to
the Company.

6.2 The Holder shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Holder at or prior
to the Exchange Date.

7. Conditions to Holder’s Obligations Hereunder. The obligations of the Holder
hereunder are subject to the satisfaction of each of the following conditions,
provided that these conditions are for the Holder’s sole benefit and may be
waived by the Holder at any time in its sole discretion by providing the Company
with prior written notice thereof:

7.1 The Company shall have duly executed and delivered this Agreement to the
Holder.

7.2 The Company shall have duly executed and delivered to the Holder the
Exchanged Note.

8. Miscellaneous.

8.1 Miscellaneous Provisions. Section 9 of the Securities Purchase Agreement (as
amended hereby) is hereby incorporated by reference herein, mutatis mutandis.

8.2 Registration Rights Agreement. The Holder agrees that, notwithstanding the
provisions of the Registration Rights Agreement, to the extent that the
Exchanged Conversion Shares and Interest Shares shall be able to be sold by the
Holder without restriction under Rule 144, the Company shall not be obligated
file any registration statement or amendment to any existing registration
statement that may be required under the Registration Rights Agreement as a
result of the additional shares of Common Stock which may become Registrable
Securities (as defined in the Registration Rights Agreement) as a result of the
Exchange and the provisions of this Agreement.

[The remainder of the page is intentionally left blank]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

AMERICAN SUPERCONDUCTOR CORPORATION

By:  

/s/ David A. Henry

  Name: David A. Henry  

Title:   Senior Vice President and Chief Financial

            Officer

HOLDER: CAPITAL VENTURES INTERNATIONAL By:  

HEIGHTS CAPITAL MANAGEMENT, INC.,

its authorized signatory

By:  

/s/ Martin Kobinger

 

Martin Kobinger, Investment Manager



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF EXCHANGED SENIOR CONVERTIBLE NOTE

See Exhibit 4.1



--------------------------------------------------------------------------------

Schedule 3.7

SEC Documents; Financial Statements

None.